Exhibit 10.2

FIRST AMENDMENT TO LEASE

This First Amendment to Lease (“First Amendment”) is made and entered into this
20th day of August, 2015, by and between ROSEVILLE PROPERTIES MANAGEMENT
COMPANY, INC., a Minnesota corporation, as agent for COMMERS-KLODT III, a
Minnesota general partnership (“Landlord”), and ENTEROMEDICS INC., a Delaware
corporation (“Tenant”).

RECITALS

WHEREAS, Landlord and Tenant entered into a certain Commercial Lease, dated
October 1, 2008, (“Original Lease”), pertaining to approximately 28,388 square
feet of space at the property located at 2800 Patton Road, Roseville, Minnesota
55113 (“Demised Premises”) attached on Exhibit A.

WHEREAS, Landlord and Tenant wish to amend and modify the Lease in order to,
among other things, extend the Term of the Lease (and provide Tenant with a
renewal option), modify the amount of Base Rent, and provide for repair,
replacement and maintenance of HVAC rooftop units which will be passed through
to Tenant as outlined in paragraph 9, all of which modifications will be upon
the terms and conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:

 

1. Recitals. The parties agree that the Recitals are true and correct and are
incorporated by reference herein.

 

2. Defined Terms. Each capitalized term used in this First Amendment shall have
the same meaning as in the Original Lease, unless the context of this First
Amendment requires otherwise.

 

3. Conflict of Terms. In the event of a conflict between the terms of this First
Amendment and the terms of the Original Lease, the terms of this First Amendment
shall govern.

 

4. Lease Term. The Term is hereby extended for three (3) years, commencing on
October 1, 2015, and continuing until September 30, 2018 (the “Extension Term”).

 

5. Base Rent. Article 2.0 of the Original Lease is amended so that, effective
October 1, 2015, Tenant shall pay Base Rent to Landlord for the Demised Premises
as set forth below:

 

Months

  

PSF

    

Monthly Base Rent Amount

10/01/15 to 09/30/16

   $ 8.00       $18,925.33 per month

10/01/16 to 09/30/17

   $ 8.30       $19,635.03 per month

10/01/17 to 09/30/18

   $ 8.60       $20,344.73 per month

 

1



--------------------------------------------------------------------------------

6. Option to Renew. Article 38.0 of the Original Lease is hereby deleted in its
entirety and is replaced to read as follows:

“38.0 OPTION TO RENEW:

Tenant shall have a one (1) time right to renew the term of this Lease for one
(1) period of three (3) years (the “Renewal Term”), subject to the following
terms and conditions:

a. Tenant shall not be in default in the performance of any of the terms,
covenants, or conditions of this Lease, either at the time of the exercise of
the right to renew or at the time of the commencement of the Renewal Term.

b. Base Rent during the Renewal Term shall be the Fair Market Rent (as defined
below). Tenant may request from Landlord, not more than two hundred seventy
(270) days prior to the expiration of the Extension Term, Landlord’s
determination of “Fair Market Rent” (as defined below).

c. For purposes of this Article, “Fair Market Rent” means the annual Base Rent
that a tenant would pay to a landlord under a net lease containing other terms
and conditions substantially as set forth herein with respect to comparable
premises in a comparable building in the general geographic area that the
Demised Premises are located where both the landlord and tenant are willing and
able to enter into such a lease transaction but neither would be under any
compulsion to do so, and taking into account all relevant facts and
circumstances concerning the Building, the parties and the relevant market
(i.e., rental concessions, leasehold improvement allowances, and brokerage
fees). In determining, for purposes of this Article 38.0, Fair Market Rent,
Landlord shall give notice to Tenant of its determination of Fair Market Rent,
after request by Tenant, within at least ten (10) days subsequent to such
request, and such determination shall constitute Landlord’s determination of
Fair Market Rent. In the event Tenant disagrees with Landlord’s determination of
Fair Market Rent, Fair Market Rent shall be determined by the following
methodology:

Both parties shall then have a period of sixty (60) days in which to reach a
mutual agreement on Fair Market Rent for the Renewal Term. In the event the
parties are unable to reach acceptable terms within this period, then this
renewal option shall no longer be of any force or effect.

d. Tenant and Landlord shall agree on terms to renew the term of this Lease at
least one hundred twenty (120) days prior to the expiration of the Extension
Term. If Tenant fails to notify Landlord within such time and in the manner
herein provided or Tenant and Landlord are unable to reach acceptable terms
under the timeframes provided, Tenant’s right to renew the term of this Lease
beyond the Extension Term shall expire and shall become null, void and of no
further force or effect.

e. There shall be no further renewal rights after commencement of the Renewal
Term unless agreed upon by the parties as part of these renewal discussions.

 

2



--------------------------------------------------------------------------------

f. The option to renew is not transferrable and shall be “personal” to Tenant
and in no event will any assignee or sublessee have any rights to exercise any
rights set forth herein unless such assignee or sublessee is a Tenant Affiliate
or the result of a merger or acquisition in which case the Tenant is a wholly
owned subsidiary.

 

7. Landlord Work. Except as otherwise set forth herein, Tenant shall accept the
interior of the Demised Premises “as is” and shall be responsible for any
improvements it wishes to make at its sole cost and expense. Tenant shall have
the right to perform alterations within the Demised Premises, provided all such
work shall be subject to the reasonable prior written approval of Landlord,
comply with the provisions of Article 12.0 of the Original Lease, and, upon
completion of any such work, Landlord shall be provided satisfactory lien
waivers from all of Tenant’s contractors. Landlord shall complete in a timely
manner all work necessary to address the existing window and roof leaks in the
Demised Premises and repair any damage to the Demised Premises caused by such
leaks (including damaged window sills and ceiling tiles), at Landlord’s sole
cost and expense. Any costs associated with Landlord’s exterior improvements to
the Building during the Extension Term or Renewal Term shall be at the sole cost
of Landlord.

 

8. Right of First Offer. The provisions set forth in Article 39.0 of the
Original Lease shall remain in full force and effect except that Article 39.0,
paragraph a. is amended to read as follows:

“a. Tenant’s Right of First Offer is subject to and is conditioned upon (i) the
Lease must be in full force and effect; (ii) Tenant shall not be in default
herein; (iii) Tenant’s offer to lease the Offer Space must be for a term which
is co-terminus with the Term of this Lease (as extended pursuant to the
provisions set forth in Section 6 of this First Amendment) and have a remaining
term of not less than three (3) years; and (iv) Tenant’s offer to lease the
Offer Space must meet such other terms and conditions as are set forth in this
Article.”

 

9.

HVAC. Relating to the HVAC rooftop units servicing the Demised Premises and
notwithstanding anything to the contrary set forth in Article 8.0 of the
Original Lease, Landlord agrees to immediately replace up to four (4) of the
existing rooftop units, but not less than two (2) (as mutually agreed upon by
Landlord and Tenant). The costs for replacing these two (2) to four (4) units
shall be shared equally between Landlord and Tenant (and Tenant shall pay
Landlord Tenant’s share of the replacement costs within thirty (30) days of the
day of submission by Landlord to Tenant of a statement for said costs).
Thereafter, Landlord shall replace such additional existing HVAC rooftop units
servicing the Demised Premises, if the cost to repair any such unit is greater
than 30% of the unit’s full replacement cost. The costs relating to any such
replacement shall be borne equally between Landlord and Tenant (and Tenant shall
pay Landlord Tenant’s share of the replacement costs within thirty (30) days of
the day of submission by Landlord to Tenant of a statement for said costs). If
Tenant exercises its Renewal Option and any of the original eleven (11) units
identified with an asterisk (*) on Exhibit B have not been replaced and now
require replacement pursuant to the repair cost threshold described above, the
cost of the replacement shall be allocated between Landlord and Tenant as
described above. Finally, in the event Tenant exercises its Right of First Offer
for any of the Offer Space, or if Tenant exercises its Renewal Option and any of
the units fail which Tenant has already contributed towards its replacement or
the unit is not identified with an asterisk (*) on Exhibit B, replacement costs
shall be handled as follows: Landlord shall pay to replace said HVAC units at
its sole expense but shall

 

3



--------------------------------------------------------------------------------

  be entitled to recover 1/15th of the cost plus an 8% interest factor from
Tenant in a separate billing by Landlord to Tenant. This calculation uses a HVAC
unit useful life of 15 years to calculate Tenant’s pro rata share to be billed
each subsequent year Tenant occupies the Demised Premises. Tenant and Landlord
both agree that all HVAC service and maintenance issues will be reported to
property management for their scheduling of repairs and maintenance.
Notwithstanding anything to the contrary in the Original Lease, Landlord shall
repair and maintain the HVAC units serving the Demised Premises so as to
maintain the same in good working order and capable of meeting the temperature
specifications set forth on Exhibit E attached to the Original Lease and Tenant
shall have no responsibility for performing the maintenance, repair or
replacement of the HVAC units serving the Demised Premises. All such repairs and
maintenance to the HVAC units will be billed by Landlord to Tenant in a separate
billing to Tenant. In the event a repair exceeds the 30% threshold for
replacement, Landlord will consult with Tenant for its approval to replace.
Notwithstanding anything to the contrary in this Section 9, prior to replacing
any HVAC unit serving the Demised Premises, Landlord must obtain Tenant’s prior
written approval. In determining the costs of any HVAC unit which are subject to
reimbursement by Tenant hereunder, such costs shall only include those costs
actually incurred by Landlord, without mark-up, for procuring and installing
such HVAC units and the cost of governmental permits and approvals in connection
with the same and shall not include any other costs, such as management or
supervision fees, elevator fees, dock fees, or utility costs. All replacement
HVAC units shall be new and of sufficient capacity to meet the temperature
specifications set forth on Exhibit E attached to the Original Lease. Landlord
shall install all HVAC units in a good, workmanlike manner and in compliance
with all applicable laws and regulations.

 

10. Letter of Credit. None. Section 7.0 of the Original Lease is hereby deleted
in its entirety and of no further force and effect.

 

11. Brokerage. Landlord recognizes TaTonka Real Estate Advisors as Tenant’s
broker for this transaction and agrees to pay a fee based upon four percent
(4%) of the net rent paid over the term of the Extension Term, said fee to be
payable one-half thirty (30) days after execution of this First Amendment and
one-half upon commencement of the Extension Term.

 

12. Tenant represents that there are no other brokers involved except for
TaTonka Real Estate Advisors.

 

13. Binding Effect. The parties acknowledge, confirm and agree that except as
may be explicitly inconsistent with this First Amendment, the terms and
conditions of the Original Lease, shall continue to be in full force and effect
and are hereby ratified and confirmed.

 

14. Submission. Submission of this First Amendment by Landlord or Landlord’s
agent to Tenant for examination shall not in any manner bind Landlord and no
obligation of Landlord shall arise under this First Amendment, unless and until
this First Amendment is fully signed and delivered by Landlord to Tenant.

 

15. Counterparts. This First Amendment may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same agreement.

 

4



--------------------------------------------------------------------------------

16. Authority. The parties represent to each other that this First Amendment has
been fully authorized, that all persons signing for each party below have
authority to bind the respective party, and that any approvals, if required,
including, but not limited to the approval of third parties, have been obtained.
Agent represents and warrants that it has the authority to enter into this First
Amendment on behalf of Landlord and that upon Agent’s execution of this First
Amendment, this First Amendment shall be binding upon Landlord.

 

17. Miscellaneous. This First Amendment is binding on the parties’ successors
and assigns. Signatures of this First Amendment which are transmitted by either
or both electronic or telephonic means (including, without limitation, facsimile
and email) are valid for all purposes. Any party shall, however, deliver an
original signature of this First Amendment to the other party upon request. If
any provision of the Original Lease, as amended by this First Amendment, is held
by the final judgment of any court of competent jurisdiction to be illegal,
invalid or unenforceable, the validity of the remaining portions or provisions
must not be impaired or affected, and the rights and obligations of the parties
must be construed and enforced as if the Original Lease, as amended by this
First Amendment, did not contain that certain part, term or provision held to be
illegal, invalid or unenforceable. The Original Lease, as amended by this First
Amendment, constitutes the entire agreement between Landlord and Tenant with
respect to the Demised Premises and may be amended or altered only by written
agreement executed by both parties, and supersedes all prior agreements, whether
written or oral, between the parties. The Original Lease, as amended by this
First Amendment, and the rights and obligations of the parties hereto, must be
construed and enforced in accordance with the laws of the state in which the
Demised Premises are located.

[SIGNATURE PAGE TO FOLLOW]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this First Amendment to be
effective as of the date first written above.

 

LANDLORD:      TENANT: ROSEVILLE PROPERTIES MANAGEMENT      ENTEROMEDICS INC.
COMPANY, INC., as agent for COMMERS-      KLODT III     

/s/ Mark E. Rancone

    

/s/ Greg S. Lea

Signature      Signature

Mark E. Rancone

    

Greg S. Lea

Name (print)      Name (print)

President

    

COO & CEO

Title      Title

August 25, 2015

    

August 20, 2015

Date      Date

 

6



--------------------------------------------------------------------------------

EXHIBIT A

PREMISES

 

LOGO [g84127snap0003.jpg]

 

7



--------------------------------------------------------------------------------

Exhibit B

Roseville Properties/C145

Maintenance Inspection Report

2800 Patton Road

Roseville, MN 55113

 

Unit #

  

Manufacture/Model #

   Serial #    Age/Ton   

Comments

2 hrs

#8

  

Carrier

48TJE004-501GA

   *2394G20077    1994/3T    EnteroMedics-Saver Switch-no econo Evap dirty
Normal

2 hrs

#9

  

Carrier

48TJE007-501

   *2294G20338    1994/6T    EnteroMedics-Saver Switch-no econo, condenser fan
mtr vibrating sheave needs to be replaced Normal

3 hrs

#9A

  

Carrier

48TJE008-511GA

   *4796G30187    1996/7.5T    EnteroMedics-Saver Switch-has econo Normal

2 hrs

#10

  

Carrier

48TJE004-501GA

   *1594G01078    1994/3T    EnteroMedics-Saver Switch-no econo Drive pulley
worn, inducer noisy #11   

Carrier

48TJE008-501GA

   *2394G30672    1994/7.5T    EnteroMedics-Saver Switch-has econo, sheave
should be replNormal

4 hrs

#12

  

Carrier

48TJE008-501GA

   *2494G30589    1994/7.5T    EnteroMedics-Saver Switch-has econo Burner not
firing each time-T&M 2nd stage low refrig, contactor burnt, unit not
igniting-need to replace burner ignitor

2 hrs

#13

  

Bryant

580JP07A115A2A0AAA

   0613C84584    2013/6T    EnteroMedics-Saver Switch-has econo Normal

2 hrs

#14

  

Carrier

48TJE007-501

   *2294G20339    1994/6T    EnteroMedics-Saver Switch-no econo Blower mtr
vibrating Normal

2 hrs

#15

  

Carrier

48TJE005-501

   *1894G20207    1994/4T    EnteroMedics-Saver Switch-no econo Contactor burnt,
heat exchanger def needs replacement

2 hrs

#16

  

Carrier

48TJE005-501

   *1894G20236    1994/4T    EnteroMedics-Saver Switch-has econo Control board
defective

4 hrs

#17

  

Trane

YSC048E3EHA1GD00000000300

   131312342L    2013/4T    EnteroMedics-Saver Switch-has econo Normal

2 hrs

#18

  

Carrier

48TJE005-501

   *1794G20185    1994/4T    EnteroMedics-Saver Switch-no econo Contactor burnt
Normal

Replace

#9B

  

Carrier

48TJE008-511GA

   *4796G30181    1996/7.5T    EnteroMedics-Sav Switch-no econo No Heat/rollout
switch, noisy inducer-REPLACE 60% damaged

2 hrs

#9C

  

Carrier

48TFE005-511

   4806G30249    2006/4T    EnteroMedics-has economizer Normal

2 hrs

#9D

  

Carrier

48TFE005511

   3707G30204    2007/4T    EnteroMedics-has economizer Normal

 

* POTENTIAL REPLACEMENT OF HVAC UNIT

 

8



--------------------------------------------------------------------------------

Roseville Properties/C145

2800 Patton Road

Page 2

 

Unit #

  

Manufacture/Model #

   Serial #    Age/Ton   

Comments

2 hrs   

Bryant Rooftop

580JP06A115A2A0AAA

   3312C81272    2012/5T   

EnteroMedics-has economizer

Normal

2 hrs   

Carrier

48HCEA05A2A5A0A0A0A0A0

   0812C88962    2012/4T   

EnteroMedics-has economizer

Server Room Not gas piped Normal

  

Modine Unit Heater

PAE75AC

   30081041293    75 MBH   

EnteroMedics-Dock #1

Normal

  

Modine Unit Heater

PAE75AC

   30081041293    75 MBH   

EnteroMedics-Dock #2

Normal

 

9